Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 DETAILED ACTION

1.This action is response to the amendment filed on 06/16/2022. Claims 1-20 are pending.
2. The IDS filed on 08/12/2022 is considered.
                                       Reasons for allowance
3. With respect to claims 1, 11 and 20, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
4. For claims 1, 11 and 20, Rewaskar et al. (U.S. 20190149411) teaches reconfiguring already used virtual machine with different virtual network (Rewaskar [0015]). When a VM is reconfigured, the customer IP address may be remapped, while reusing the same MAC (media access control) address and the same physical IP address of the VM prior to reconfiguration. When reconfiguring the VM, the MAC address and NIC (network interface controller) of the old virtual network may be re-used. The networking manager may also configure any network rules requested by the customer, including network rules for the NIC and the MAC address (Rewaskar [0016]), but Rewaskar does not teach storing configuration information that includes a name associated with a virtual network; collecting underlay flow data associated with communications between a first server and a second server that is physically distinct from the first server; determining, by the network analysis system and based on the underlay flow data and the stored configuration information, that the first server and the second server have communicated over the virtual network; and generating a user interface that includes information indicating that the first server and the second server have communicated over the virtual network as claimed.
5. Accordingly, claims 1-20 are allowed.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452